IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

MAHESWAR MIKKILINENI, )
Plaintiff, ‘

¥: ; Civil Action No. 19-1391-CFC/SRF
PAYPAL, INC., et al.,
Defendants.

ORDER

Whereas Plaintiff has filed a motion for reconsideration of the Court’s
February 21, 2020 Order that adopted the Magistrate Judge’s Report and

Recommendation (D.I. 38); and

Whereas Plaintiff has failed to articulate in his motion any reason that

warrants reconsideration of the Court’s February 21, 2020 Order;

NOW THEREFORE, at Wilmington on this Fourth day of March in 2021,

Plaintiff's motion for reconsideration is DENIED.

Lh ALY

United States District Addge
